Citation Nr: 0902751	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating higher than 50 percent for 
schizophrenia.  

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In a rating decision in September 2002, the RO denied a claim 
of increase for schizophrenia and the claim for a total 
disability rating for compensation based on individual 
unemployability.  In September 2004, the RO notified the 
veteran that his substantive appeal to the rating decision of 
September 2002 was untimely.  In a statement in October 2004, 
the veteran disagreed with untimeliness determination by the 
RO.  As the RO has not yet issued a statement of the case, 
addressing the untimeliness of the substantive appeal to the 
rating decision of September 2002, the Board is required to 
remand the issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

The current claim for increase for schizophrenia and or a 
total disability rating are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

In February 2008, the veteran submitted to the Board 
additional evidence without a waiver of the right to have the 
evidence initially considered by the RO. 
38 C.F.R. § 20.1304. 

In a May 2005 statement, the veteran indicated that he was 
declared totally disabled by the Social Security 
Administration.  The file contains a December 1988 decision 
by the Social Security Administration, which found that the 
veteran continued to be entitled to a period of disability 
benefits.  Any subsequent decisions by the Social Security 
Administration, and the records relied thereon, should be 
added to the claims file.  

The veteran underwent a VA examination in September 2006.  
The examiner assigned a GAF scale score of 50 and expressed 
the opinion that there was not total occupational and social 
impairment.  

In sessions both prior to and following the VA examination, 
the veteran was seen by a private psychiatrist, A.L.S., M.D., 
whose assessment of the veteran contrasts with the disability 
picture presented by the VA examiner.  The private 
psychiatrist reported that the veteran had a short memory, 
poor concentration, was delusional, was isolated at home, 
required supervision, and was incapable of performing any 
productive work.  

As the statements of the private psychiatrists signal a 
material change in the symptomatology, a reexamination is 
required.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Furnish the veteran a statement of 
the case on the untimeliness of the 
substantive appeal to the rating 
decision of September 2002.  In order 
to perfect an appeal of the issue, the 
veteran must timely file a substantive 
appeal, following the issuance of the 
statement of the case. 

2. Obtain records from the Social 
Security Administration since the 
December 1988. 



3. Schedule the veteran for a VA 
psychiatric examination to determine 
the level of impairment due to his 
service-connected schizophrenia.  The 
claims file should be made available to 
the examiner for review.  

The examiner is asked for an opinion on 
whether the veteran is unemployable due 
to schizophrenia. 

4. After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).  


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


